The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 20, 2014

                                       No. 04-14-00352-CR

                                      John GONZALEZ III,
                                            Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 386th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR7917
                            Honorable Laura Parker, Judge Presiding

                                          ORDER
         Appellant has filed a motion for extension of time to file his brief, asserting the record is
incomplete because it does not contain a DVD recording. Appellant states that although the
DVD was not admitted into evidence as an exhibit, it was played for the trial court at the March
28, 2014 hearing on appellant’s motion to suppress and was considered by that court in making
its ruling.

        We order the court reporter, Heather Collins, to file a supplemental record by
September 2, 2014 containing the DVD recording. If the recording is in the possession of the
State, we order the State of Texas, by and through the Bexar County District Attorney, to deliver
the DVD recording to Heather Collins by August 25, 2014 for inclusion in the supplemental
record.

        We further order appellant’s brief due thirty days after the supplemental record is filed in
this court.

                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court